Case 3:19-cv-01671-BR   Document 78-1   Filed 03/13/20   Page 1 of 8




                EXHIBIT 1
   Case 3:19-cv-01671-BR                Document 78-1          Filed 03/13/20   Page 2 of 8




Markus B.G. Oberg, OSB #1 12187
Daniel J. Park, OSB #132493
Le Gros Buchanan & Paul
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                   UNITED STATES DISTRICT COURT


                                   FOR THE DISTRICT OF OREGON


                                        PORTLAND DIVISION




DRY BULK SINGAPORE PTE. LTD,                           Case No. 3:19-cv-1671-BR


                     Plaintiff,                         IN ADMIRALTY


                             v.                         DEFENDANT AMIS INTEGRITY'S
                                                        RESPONSES AND OBJECTIONS TO
Amis Integrity S.A., in personam and M/V                PLAINTIFF'S FIRST
AMIS INTEGRITY (IMO 9732412) her                        INTERROGATORIES AND
engines, freights, apparel, appurtenances,              REQUESTS FOR PRODUCTION
tackle, etc., in rem,


                     Defendants.




TO:                  Dry Bulk Singapore Pte. Ltd., Plaintiff


AND TO:              David R. Boyajian and Kent Roberts, Schwabe, Williamson & Wyatt, P.C.,
                     Attorneys for Plaintiff

                                      GENERAL OBJECTIONS


          Defendant Amis Integrity S.A., by restricted appearance, ("Defendant") responds to


AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page 1
[Case No. 3:19-cv-1671-BR]


{29293-00564058;3}
   Case 3:19-cv-01671-BR                 Document 78-1        Filed 03/13/20     Page 3 of 8




Plaintiff Dry Bulk Singapore Pte. Ltd.'s Interrogatories and Requests for Production (the

"Requests") subject to the general objections set forth below.          These general objections


form part of the response to each request as though fully set forth therein. The general

objections may be specifically referenced in response to a request for the purposes of

clarity; however, failure to specifically reference a general objection may not be construed

as waiver of the objection.


          1.          Defendant objects to the Requests to the extent they purport to impose upon

                                                                                     the
Defendant a duty or obligation contrary to, or beyond that permitted or required by,

Federal Rules of Civil Procedure and the District Court Local Rules.

          2.          Defendant objects to any definition or instruction provided by Plaintiff that


attempts to require Defendant to provide a response beyond that which would be required

using the reasonable, common and ordinary definitions for each word.


          3.          Defendant objects to the Requests to the extent they seek work-product, trial

                                                                                        or
preparation materials and/or communications protected by the attorney/client privilege,


any other applicable privilege held by Defendant.                Inadvertent disclosure of such

                                                                                   grounds
documents or information shall not constitute waiver of any privilege or any other


for objection.



                     INTERROGATORIES AND REQUESTS FOR PRODUCTION

                                                                                s
          INTERROGATORY NO. 1: What is Wisdom Marine's relationship to Defendant


Amis Integrity SA and M/V AMIS INTEGRITY.


          ANSWER: Defendant objects to Interrogatory No. 1 to the extent "Wisdom Marine"


is vague and ambiguous as there are multiple "Wisdom Marine" entities.                Subject to and




AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page 2
[Case No. 3:19-cv-1671-BR]


{29293-00564058;3}
    Case 3:19-cv-01671-BR         Document 78-1       Filed 03/13/20      Page 4 of 8




without waiving the objection, Wisdom Marine Lines S.A., is the parent company of Amis

Integrity S.A., and the manager of the M/V AMIS INTEGRITY under the current charter

party.




          INTERROGATORY NO. 2: What role did Wisdom Marine play in the withdrawal

of the M/V AMIS INTEGRITY under the 24 Vision/Amis Integrity, SA charter party dated

June 30, 2017.


          ANSWER: Defendant objects to Interrogatory No. 2 to the extent "Wisdom Marine"

                                                                                        to
is vague and ambiguous as there are multiple "Wisdom Marine" entities and the reference

                                                                                     t
the charter party is vague and ambiguous to the extent it does not include subsequen

                                                                                  Marine
extensions and/or "recaps." Subject to and without waiving the objections, Wisdom

                                                                              party
Lines S.A. directed the withdrawal of the M/V AMIS INTEGRITY from the charter

                                                                                        a July
with 24Vision Chartering Solutions for failure to pay charter hire, including authoring

8, 2019 notice of intent to withdraw and July 12, 2019 notice of withdrawal.




           INTERROGATORY NO. 3: Please list the names of individuals at Wisdom Marine

                                                                        AMIS
and/or Amis Integrity SA who were involved in the withdrawal of the M/V

                                                                               respective
INTEGRITY from the Amis Integrity SA/24Vision charter party and identify their


roles in such withdrawal.


           ANSWER: Defendant objects to Interrogatory No. 3 to the extent "Wisdom Marine"

                                                                                  and
is vague and ambiguous as there are multiple "Wisdom Marine" entities. Subject to

without waiving the objection, the withdrawal was handled by Curly Tsao, the operations

PIC for Wisdom Marine Lines Co., Ltd., and Huan Jang, the Section Chief of the Business


AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page 3
 [Case No. 3:19-cv-1671-BR]


 {29293-00564058;3}
    Case 3:19-cv-01671-BR         Document 78-1       Filed 03/13/20    Page 5 of 8




and Operations Department for Wisdom Marine Lines Co., Ltd. Tina Lai, Mr. Tsao's

supervisor, and Mike Chao, COO of Wisdom Marine Lines Co., Ltd., were also involved and

aware of the withdrawal.




          INTERROGATORY NO. 4: Please identify all communications between Wisdom

Marine and/or Amis Integrity SA (and/or others acting on their behalf) and 24Vision

                                                                                 l of the
Chartering Solutions DMCC (hereinafter "24Vision") with respect to the withdrawa

M/V AMIS INTEGRITY on or about July 1 1, 201 9.

          ANSWER: Defendant objects to Interrogatory No. 4 to the extent "Wisdom Marine"

                                                                                        it
is vague and ambiguous as there are multiple "Wisdom Marine" entities and to the extent

                                                                           Amis
implies that the M/V AMIS INTEGRITY was withdrawn from the charter between

Integrity S.A. and 24Vision Chartering Solutions on or before July 11, 2019.    Defendant

                                                                           Subject to
asserts that the M/V AMIS INTEGRITY was timely withdrawn on July 12, 2019.

                                                                                     dence
and without waiving the objections, Defendant refers Plaintiff to the email correspon

                                                                                        the
produced in response to Request for Production 1 (Originally Request 4 a.) and provides

following summary.     The following summary is not intended as a substitute for the emails

                                                                                  On July
produced hereunder, but is merely intended to identify responsive communications:

                                                                                     Vessel
8, 2019 Curly Tsao by email provided a Grace Period Notice of intent to withdraw the

                                                                                     for
from the charter party between Amis Integrity S.A. and 24Vision Chartering Solutions

                                                                                    2019 at
failure to pay charter hire, and received confirmation of transmission; on July 12,

                                                                                        to
13:56 and 14:00 (Taiwan time) Mr. Tsao by emails provided notice of withdrawal directly

24Vision Chartering Solution and via broker Eddie Lin; on July 12, 2019 at 14:36 (Taiwan




AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page 4
[Case No. 3:19-cv-1671-BR]


 {29293-00S64058;3>
    Case 3:19-cv-01671-BR                 Document 78-1      Filed 03/13/20     Page 6 of 8




                                                                                Amis
information as the Vessel was properly withdrawn from the charter party between

                                                                                          to
Integrity S.A. and 24Vision Chartering Solutions for failure to pay charter hire. Subject

and without waiving the objection, United Bulk Carriers International S.A.




           REQUEST FOR PRODUCTION NO. 5 :                   Please provide copies of the charter

                                                                                      ons
agreement, fixture note, or other writing memorializing the charter and the negotiati

                                                                             correspondence
leading up to such charter/fixture, together with copies of all exchanges of

related thereto.


                                 Renamed "Request for Production No. 5" for clarity.    Defendant
           RESPONSE:

                                                                                negotiations
objects to Request for Production No. 5 (originally Request 7 a.) to the extent

                                                                charter party and
leading to the subsequent charter of the Vessel and any related

                                                                        the charter party
correspondence are irrelevant as the Vessel was properly withdrawn from

                                                                          to pay charter
between Amis Integrity S.A. and 24Vision Chartering Solutions for failure

                                                                                      in
hire.     Subject to and without waiving the objection, please see documents produced


response to Request for Production No. 3 (originally Request 5 a.)



           DATED this 15th day of November, 2019.

                                                LE GROS, BUCHANAN & PAUL


                                                By: s/ Markus B.G. Obere
                                                By: s/ Daniel J. Park
                                                    MARKUS B.G. OBERG, OSB #1 12187
                                                    DANIEL J. PARK, OSB #132493


                                                    Attorneys for Defendant Amis Integrity S.A.
                                                    by restricted appearance




AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
                                                         9
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page
 [Case No. 3 : 1 9-cv- 1 67 1 -BR]


 {29293-00564058;3 }
Case 3:19-cv-01671-BR                 Document 78-1     Filed 03/13/20        Page 7 of 8




                                         VERIFICATION




                          I
                              BrOCE            verify in accordance with the Supplemental
                                            follows:
  Rules for Admiralty or Maritime Claims as

                                                         ity S.A. in the above-entitled action.
         That 1 am an officer of Defendant Amis Integr
                                                interrogatories and answers thereto, know the
  I acknowledge that 1 have read the foregoing
                                                 and correct, and verify, under perjury of the
  contents thereof, believe the same to be true
                                             the foregoing is true and correct.
  Laws of the United States of America, that

                                             AMIS INTEGRITY S.A.

                                                                            r/
                                                    7


                                             ~cr




                                        TIONS TO PLAIN TIFF'S
   AMIS INTEGRITY'S RESPONSES AND OBJEC
                                      FOR PRODUCTION - Page 10
   FIRST INTERROGATORIES AND REQUESTS
   [Case No. 3 : 1 9-cv- 1671 -BR]


   (29293-O0S640S8;3}
      Case 3:19-cv-01671-BR           Document 78-1        Filed 03/13/20     Page 8 of 8




                                 CERTIFICATE OF SERVICE



        The undersigned certifies that on this day she caused to be served in the manner
    noted below, a copy of the document to which this certificate is attached, on the
    following counsel of record:


           David R. Boyajian                            IE Via E-Mail
                                                        0 Via U.S. Mail
           Kent Roberts
                                                           Via Messenger
           Schwabe, Williamson & Wyatt, P.C.
                                                        Via Facsimile
            1211 SW 5th Ave., Suite 1900
           Portland, OR 97204
           Email: dboyajian@schwabe.com,
                  cki-oberts@schwabe.com
           Attorneys for Plaintiff



           Michael G. Chalos, pro hac vice              0 Via E-Mail
                                                         0 Via U.S. Mail
           Chalos & Co., P.C.
                                                           Via Messenger
            55 Hamilton Ave.
                                                         Via Facsimile
            Oyster Bay, NY 11771
            Email: Michael.chalos@chaloslaw.com,
            bsparkman@chaloslaw.com


           Attorneys for Plaintiff



        I certify under penalty of perjury under,the laws of the State of Washington that
    the foregoing is true and correct this         day of November, 2019.



                                           Bv:
                                           Gaoffelle A. Flanagan, Paralegal
                                           Signed at Seattle, Washington




AMIS INTEGRITY'S RESPONSES AND OBJECTIONS TO PLAINTIFF'S
FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION - Page 1 1
[Case No. 3:19-cv-1671-BR]


{29293-00564058;3|
